DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 5 is objected to because of the following informalities:  the phrase “wherein the step of providing the drum includes a ratio of a value of the first radius of curvature to a value of the second radius of curvature is from about 1.5 to about 30” should be written as either --wherein the step of providing the drum includes a ratio of a value of the first radius of curvature to a value of the second radius of curvature being from about 1.5 to about 30— or --wherein a ratio of a value of the first radius of curvature to a value of the second radius of curvature is from about 1.5 to about 30— for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueyoko et al. (US 2005/0056359), Shibata (JP 2008-094059, see machine translation), and Yoshida et al. (JP 2011-140169, see machine translation). 

Regarding claim 1, Ueyoko discloses a method of forming a belt structure for a pneumatic tire, the method comprising the steps of: providing a drum (Figs. 3, 4, 4A: 10), the drum including: an axially-extending circumferential center section, the center section including a first center section edge (See annotated Figs. 4, 4A below) and a second center section edge (See annotated Figs. 4, 4A below) ([0048], [0050]-[0051], [0053]-[0054]); an axially-disposed circumferential drum first edge near the first edge of the center section (See annotated Figs. 4, 4A below); an axially-disposed circumferential drum second edge near the second edge of the center section (See annotated Figs. 4, 4A below); a first end surface extending radially inwardly from the first edge of the center section to the drum first edge (See annotated Figs. 4, 4A below); and a second end surface extending radially inwardly from the second edge of the center section to the drum second edge (See annotated Figs. 4, 4A below); providing at least one strip (Fig. 4: 43), the at least one strip (Fig. 4: 43) being reinforced by a plurality of cords (Fig. 4: 46) ([0048]) and including an axially outer edge and an axially inner edge (Figs. 4-5: see edges of strips 43 of width SW); and turning (Fig. 5: 47) the at least one strip from a first winding angle to a second winding angle on the first end surface (See annotated Figs. 4, 4A below; See also Fig. 3) ([0008]-[0009]).
Ueyoko further discloses that the center section is formed with a first radius of curvature (See annotated Figs. 4, 4A below), wherein the first radius of curvature extends from the first center section edge to the second center section edge (See annotated Figs. 4, 4A below), and wherein the first end surface and the second end surface both include a second radius of curvature (See annotated Figs. 4, 4A below). 
Ueyoko further discloses that the curvature and diameter of the center sections as compared to the shoulder sections (i.e. the first and second end surfaces) of the drum affect the cord density, and thereby the strength of the tire ([0054]). While Ueyoko discloses that it is preferable to have a smooth or uniform curvature in the shoulder portions ([0054]), Ueyoko does not expressly disclose that this is a smooth or uniform curvature throughout the whole drum (i.e. from the center section through the shoulder sections), but rather that it is a uniform curvature found within the shoulder portions having the diameter Di themselves (Figs. 3-4, 4a). Further, even if Ueyoko did intend for the entire drum surface to preferably be of a uniform curvature, this is merely a preferable example and does not explicitly limit the disclosure to such a limitation (see discussion modification below to Ueyoko). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123(II).
While Ueyoko does not explicitly disclose the value for a ratio of a value of the first radius of curvature to a value of the second radius of curvature (i.e. such that the second radius of curvature is smaller than the first radius of curvature), it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said ratio. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the ratio of a value of the first radius of curvature to a value of the second radius of curvature. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to optimize the ratio of the value of the first radius of curvature to the value of the second radius of curvature so as to improve the strength of the tire.
Moreover, Ueyoko appears to illustrate that the second radius of curvature is smaller than the first radius of curvature (See annotated Figs. 4, 4a below). It is also known in the tire drum art to provide a tire drum having a second radius of curvature in a shoulder portion that is smaller than a first radius of curvature in a center portion of the drum. For instance, Shibata teaches a drum with a belt forming surface (Figs. 3-4: 30S) having a center forming contour line (i.e. first radius of curvature) (Figs. 3-4: S1; Figs. 6-7: R1) and two outer end molding contour lines (i.e. second radius of curvature) (Figs. 3-4: S2; Figs. 6-7: R2) ([0027]-[0028]), wherein the second radius of curvature is smaller than the first radius of curvature ([0028], [0030]-[0033]). In this manner, the amount of stretch at the time of the vulcanization molding can be made uniform on the tread center side and the tread shoulder side in the same manner as in the conventional single arc profile deck, thereby improving the uniformity ([0029]). Further, by providing the second radius of curvature in the disclosed range that is smaller than the disclosed range of the first radius of curvature, it is possible to avoid wrinkling at both ends of the drum when the belt ply is wound around the forming drum ([0030]), enhance the effect of improving the uneven wear resistance ([0031]), and improve the effect of the winding accuracy and efficiency ([0033]). As discussed above, even if Ueyoko did intend for the entire drum surface to preferably be of a uniform curvature, this is merely a preferable example and does not explicitly limit the disclosure to such a limitation. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that Ueyoko discloses at the second radius of curvature is smaller than the first radius of curvature, or alternatively, would have found it obvious to modify Ueyoko in order to provide that the second radius of curvature is smaller than the first radius of curvature so as to avoid wrinkling at both ends of the drum when the belt ply is wound around the forming drum, enhance the effect of improving the uneven wear resistance, and improve the effect of the winding accuracy and efficiency, as taught by Shibata. 


    PNG
    media_image1.png
    503
    798
    media_image1.png
    Greyscale

Furthermore, case law holds that when a “whereby” clause states a condition that is material to patentability it cannot be ignored in order to change the substance of the invention, but a "whereby” clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04. In this instance, the claim limitation “whereby the turning reduces a difference of at least one of a length between cords disposed adjacent the axially outer edge of the at least one strip and cords disposed adjacent the axially inner edge of the at least one strip, and a tension between the cords disposed adjacent the axially outer edge of the at least one strip and the cords disposed adjacent the axially inner edge of the at least one strip” simply expresses the intended result of a process step positively recited. Moreover, the examiner notes that the turning step of the method disclosed by Ueyoko is capable of reducing “a difference of at least one of a length between cords disposed adjacent the axially outer edge of the at least one strip and cords disposed adjacent the axially inner edge of the at least one strip, and a tension between the cords disposed adjacent the axially outer edge of the at least one strip and the cords disposed adjacent the axially inner edge of the at least one strip” because Ueyoko discloses turning the at least one strip from a first winding angle to a second winding angle on the first end surface in the same manner as claimed. 
However, modified Ueyoko does not expressly recite a surface recess for receiving a radially inner belt structure.
Yoshida also teaches method of forming a belt structure (Figs. 3-4: 7N) for a pneumatic tire, the method comprising the steps of: a drum (Figs. 3-4: 20), the drum including: an axially-extending circumferential center section (Figs. 3-4: 21S), the center section including a first center section edge and a second center section edge (Figs. 3-4: 22a), the center section being formed with a first radius of curvature (Figs. 3-4), the first radius of curvature extending from the first center section edge to the second center section edge (Figs. 3-4); an axially-disposed circumferential drum first edge near the first edge of the center section (Fig. 3: see edge of drum 20 near 22 and 22a); an axially-disposed circumferential drum second edge near the second edge of the center section (Fig. 3: see opposing edge of drum 20 near 22 and 22a); and a surface recess (Figs. 3-4: see stepped surface of drum 20 from 22S down to 21S) for receiving a radially inner belt structure (Figs. 3-4: 7N) ([0009], [0023]-[0024]); providing at least one strip (Figs. 3-4: 10), the at least one strip being reinforced by a plurality of cords and including an axially outer edge and an axially inner edge ([0020]); winding the at least one strip about the drum in a circumferential direction between the first and second drum edges (Figs. 3-4) ([0009], [0021], [0023], [0025]). The stepped projection of the drum functions as a receiving base, and the protruding portion of the raw tread rubber can be strongly pressed against the stepped projection, and the protruding portion can be sufficiently shaped ([0014]). Therefore, it is possible to suppress the return of the protruding portion after stitching down, suppress waving, and suppress the deterioration of uniformity and the occurrence of air accumulation under the outer end of the tread rubber due to the waviness ([0014]). This effect of suppressing the return of the protruding portion is exhibited even when the band width is reduced and the length from the tread end to the outer end of the band layer is 10 mm or more, so it can contribute to the weight reduction of the tire ([0015]). Since the stepped convex portion (Figs. 3-4: 22) functions as a cradle in this way, the protruding portion (Figs. 3-4: 14NE) of the green tread rubber (Figs. 3-4: 14N) from the green band layer (i.e. belt) (Figs. 3-4: 7N) can be strongly pressed against the stepped convex portion (Figs. 3-4: 22), and the protruding portion (Figs. 3-4: 14NE) is sufficiently molded ([0027]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Ueyoko in order to provide a surface recess for receiving a belt structure radially inward of the tread so as to cradle the belt structure in a way that sufficiently shapes the applied tread by suppressing the return of the protruding portion after stitching down, suppressing waving, and suppressing the deterioration of uniformity and the occurrence of air accumulation under the outer end of the tread rubber due to the waviness, as taught by Yoshida. 

Regarding claim 2, Ueyoko further discloses that the step of turning (Fig. 5: 47) the at least one strip (Figs. 3, 4, 4A, 5: 43) from the second winding angle back to the first winding angle on the second end surface (Figs. 3, 4, 4A, 5; See also annotated Figs. 4, 4A above in claim 1).

Regarding claim 3, Ueyoko further discloses that the step of turning (Fig. 5: 47) the at least one strip (Figs. 3, 4, 5: 43) includes the first winding angle (Fig. 9: A) being in a range of from 5 to 15 degrees ([004]), which overlaps with and falls within the claimed range of about 5 to about 20 degrees. Case law holds that where prior art teaches a specific example falling within the claimed range, the claimed range is anticipated. See MPEP 2131.03. Additionally, case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a width of the at least one strip.

Regarding claim 4, Ueyoko further discloses that the step of turning the at least one strip includes the first winding angle (Fig. 9: A) and the second angle (Fig. 9: see angle A on opposing side of plane E) being at opposing angles such that an absolute value of the first winding angle is equal to an absolute value of the second winding angle ([0004]).

Regarding claims 5-6, Ueyoko further discloses that the value of the curvature of the center section compared to the value of the curvature of the first end surface affects the cord density at the shoulder portion, and thereby affects the strength of the tire ([0054]). In other words, the ratio of the value of the first radius of curvature to the value of the second radius of curvature is a result effective variable. While Ueyoko does not explicitly disclose the value for a ratio of a value of the first radius of curvature to a value of the second radius of curvature, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said ratio. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the ratio of a value of the first radius of curvature to a value of the second radius of curvature. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to optimize the ratio of the value of the first radius of curvature to the value of the second radius of curvature so as to improve the strength of the tire. 

Regarding claim 7, Ueyoko further discloses that the at least one strip is a first strip (Fig. 5: 43), and the method further comprises the step of offsetting a second strip (Fig. 5: 43) in a circumferential manner from the first strip and winding the second strip about the drum.

Regarding claim 8, Ueyoko further discloses that the step of providing at least one strip (Fig. 5: 43) includes a width (Fig. 5: SW) of the at least one strip being 1 inches or less and in one particular example 0.5 inches ([0052]), which overlaps with and falls within the claimed range of between about 0.25 inches and 1.0 inches. Case law holds that where prior art teaches a specific example falling within the claimed range, the claimed range is anticipated. See MPEP 2131.03. Additionally, case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a width of the at least one strip.

Regarding claim 9, Ueyoko further discloses that the step of providing at least one strip includes the cords being formed from at least one of nylon ([0047], [0051], [0053]), aramid ([0053]), and steel ([0053]).

Regarding claim 12, as discussed above in claim 1, the stepped convex portion (Figs. 3-4: 22) functions as a cradle for the belt structure such that the applied tread is sufficiently shaped by suppressing the return of the protruding portion after stitching down, suppressing waving, and suppressing the deterioration of uniformity and the occurrence of air accumulation under the outer end of the tread rubber due to the waviness. Yoshida further teaches that, although particularly preferred embodiments of the present invention have been described, the present invention is not limited to the illustrated embodiments and can be modified in various ways ([0029]). Ueyoko further discloses that the belt structure (Figs. 1-2: 40) includes multiple belt layers with varying widths (Figs. 1-2: 41, 42) ([0048]). One of ordinary skill in the art would readily recognize that each belt ply formed in the drum of modified Ueyoko would need to be cradled in the drum surface as taught by Yoshida for the advantages as discussed above. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide further steps to create a second surface recess for receiving a second radially inner belt structure so as to cradle the belt structure in a way that sufficiently shapes the applied tread by suppressing the return of the protruding portion after stitching down, suppressing waving, and suppressing the deterioration of uniformity and the occurrence of air accumulation under the outer end of the tread rubber due to the waviness, as taught by Yoshida. 

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueyoko et al. (US 2005/0056359), Shibata (JP 2008-094059, see machine translation), and Yoshida et al. (JP 2011-140169, see machine translation) as applied to claim 1 above, and further in view of Georges et al. (US 2010/0154974).

Regarding claims 10-11, modified Ueyoko does not expressly disclose that the step of providing a drum includes reducing a traverse offset of the at least one strip or increasing a drum offset of the at least one strip.
Georges teaches a method of making a pneumatic tire comprising a zigzag belt structure, wherein some variables that may be utilized are the drum offset and the traverse offset ([0049]-[0050]). The drum offset can be varied, effectively elongating the edge in the circumferential direction if increased, or resulting in a sharper turning angle if decreased ([0049]). As the drum offset distance is increased, the angle at the turnaround elongates along the edge and results in a smoother pass ([0049]). By increasing the traverse offset, the strip starts to turn earlier, and can result in uneven belt edges ([0050]). The effect of decreasing the traverse offset results in a belt with more even or smoother edges and a slight reduction in the circumferential angle in the strip ([0050]). Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Ueyoko in order to provide the step of providing the drum with a reduction of a traverse offset of the at least one strip and an increase of a drum offset of the at least one strip so as to have a belt with more even or smoother edges and a slight reduction in the circumferential angle in the strip as well as providing an angle at the turnaround elongates along the edge of the belt that results in a smoother pass, as taught by Georges. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749